           IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




WHITESELL CORPORATION,                  *
                                        *


            Plaintiff,                  *
                                        *


      V.                                *            CV 103-050
                                        *


ELECTROLUX HOME PRODUCTS,               *
INC., HUSQVARNA, A.B., and              *
HUSQVARNA OUTDOOR PRODUCTS,             *
INC.,                                   *
                                        ★


            Defendants.                 *




                                 ORDER




      On   October    8,    2018,     Defendants     filed   a    ''Motion   for

Sanctions and to Stay the Joint Discovery Plan" (doc. no.

1070).     The parties have fully briefed the issues therein.

Meanwhile, the parties are under certain deadlines pursuant to

the   Joint Discovery Plan, including an obligation to file

affirmative    expert       witness    reports by     January     10,    2019.

Further, Plaintiff Whitesell Corporation has recently hired

new counsel.


      On December 21, 2018, Defendants filed a motion to stay

the deadlines in the Joint Discovery Plan (doc. no. 1118).

Plaintiff opposes the extension and instead has filed a motion

for the Court to stay consideration of Defendants' motion for

sanctions    (doc.    no.    1121)    until   such    time   as    the   expert
witness reports are disclosed.

      Having read and initially considered the matter, the

Court has determined that a         hearing     will be    necessary to

resolve both Defendants' motion for sanctions {doc. no. 1070)

and Plaintiff's motion to stay consideration of the motion for

sanctions (doc. no. 1121).          Accordingly, the parties shall

present   full    argument,    to    include     any   necessary      and

appropriate evidentiary support, to the Court respecting these

two motions on Monday, February 11, 2019, 9:00 a.m., at the

United States Courthouse, Courtroom II, in Augusta, Georgia.

Consequently, the deadlines of the Joint Discovery Plan are

hereby STAYED until further Order of the Court.

      Upon the foregoing, Defendants' motion to stay the Joint

Discovery Plan (doc. 1118) is GRANTED to the extent provided

for by this Order.     Defendants' motion for sanctions (doc. no.

1070) and Plaintiff's motion to stay consideration of the

motion for sanctions (doc. no. 1121) are DEFERRED.            The Clerk

is   instructed   to   TERMINATE    Plaintiff s    motion    to   strike

Defendants' motion for sanctions (doc. no. 1120).

      ORDER ENTERED     at   Augusta,   Georgia,    this          day of

January, 2019.




                                                'HALL,/ CHIEF JUDGE
                                    UNITED/STATES DISTRICT COURT
                                          :rn   district of Georgia
